DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/11/2021.
Claims 1, 3, 6-8, 14 and 19-38 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 14 and 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Yen et al. (US 2009/0053799) in view of Gascoyne et al. (US 2002/0036141).
Addressing claims 1, 3, 6, 21-22, 24, 26, 28, 30 and 34-35, Chang-Yen discloses a microdevice (fig. 9A and 9C-9D) for capturing particles (Abstract), the microdevice comprising:
	an inlet (913, fig. 9C);
	an outlet (917, fig. 9C); and
	a flow channel comprising a flow channel chamber that connects the inlet and the outlet (figs. 9A and 9C),
	wherein the sample flows through the flow channel,
	the flow channel chamber has an enlarged portion in which a cross-sectional area of the flow channel enlarges (fig. 9A and 9B shows the dimension of the flow chamber channel enlarges in the vertical and lateral directions), wherein a height of the flow channel chamber from the inlet to the enlarged portion is lower than a height of the enlarged portion (fig. 9A),
	the flow channel chamber is provided with a magnetic trapping region (903 in fig. 9A and 915 in fig. 9C) disposed only on a portion of a bottom surface of the flow channel chamber (fig. 9A), the portion of the bottom surface facing the enlarged portion (fig. 9A), and
	in the enlarged portion, the cross-sectional area of the flow channel enlarges upwardly in a vertical direction with respect to a bottom surface of the flow channel chamber (fig. 9A).

Chang-Yen is silent regarding the claimed electric field generation means.

Gascoyne discloses a microdevice for trapping particles using magnetic field (magnetrodes) similarly to that of Chang-Yen (Abstract).  Gascoyne further discloses the magnetrodes are combined with electrodes for generating electric field (figs. 1, 4 and paragraph [0073]) in order for the target analytes to be discriminated and manipulated by dielectrophoretic methods with additional levels of discrimination between both the labels themselves and the analyte-label complexes without suffering from entrapping unlabeled analytes within chumps [0008].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the magnetrodes in the magnetic trapping region of Chang-Yen with the combination of the electrodes for generating electric field disclosed by Gascoyne in order for the target analytes to be discriminated and manipulated by dielectrophoretic methods with additional levels of discrimination between both the labels themselves and the analyte-label complexes without suffering from entrapping unlabeled analytes within chumps (Gascoyne, [0008]).  In the modified device of Chang-Yen in view of Gascoyne, the dielectrophoretic electrodes, which are provided in combination with the magnetrodes provided only on the aforementioned portion of the bottom surface that faces the enlarged portion, correspond to the claimed electric generation means disposed only on a portion of a bottom surface of the flow channel chamber that faces the enlarged portion.

Addressing claim 7, please see the rejection of claim 1 above with regard to the limitations of claim 1 that are required in claim 7.  Gascoyne discloses in paragraphs [0083-0084] that the electric field generation means is activated to generate an AC field prior to the application of the sample into the flow channel chamber from the inlet of the microdevice.

Addressing claim 8, Gascoyne discloses in paragraphs [0084-0086] that the amount of sample is introduced to the extent that samples are connected at the outlet, which explicitly means that the amount of sample introduced exceeds the capacity of the flow channel chamber.

Addressing claim 14, paragraph [0044] of Chang-Yen discloses buffer is introduced for collecting the captured particles; therefore, the buffer solution is the claimed collection fluid that is introduced into the flow channel chamber.

Addressing claim 19, paragraph [0034] of Chang-Yen discloses the sample is blood.

Addressing claim 31, in annotated fig. 9C of Chang-Yen below, the enlarged portion and the other portion are divided at a center of the flow channel chamber (with respect to the width wise direction of the flow channel chamber) because the inlet and the associated transition portion from the inlet to the enlarged portion straddle the center line or center portion of the flow channel chamber.  

    PNG
    media_image1.png
    599
    390
    media_image1.png
    Greyscale


Addressing claim 32, Chang-Yen discloses in paragraph [0093] that the ratio between the height of the enlarged portion and the height of the narrower portion is between 1 and 5 (typically about 2), which falls within the claimed range.

Addressing claim 33, fig. 1 and 5A of Gascoyne disclose the claimed limitation.

Addressing claim 36, in the modified microdevice of Chang-Yen in view of Gascoyne, the electric field generation means is disposed within the enlarged portion, which is within the claimed range of “within 100 µm from the enlarged portion” since the distance between the electric field generation means and the enlarged portion is 0 µm.

Addressing claims 20, 25, 27 and 29, the modified microdevice and method of Chang-Yen in view of Gascoyne as articulated in the rejection of claims 1, 7 and 14 above satisfies the claimed method steps, the method comprising:
	flowing a sample through a flow channel comprising a flow channel chamber that connects an inlet 913 and an outlet 917 (fig. 9C of Chang-Yen);
	generating an electric field for applying a dielectrophoretic force to the particles in the sample (Gascoyne, Abstract), only on a portion of a bottom surface of the flow channel chamber, the portion of the bottom surface facing the enlarged portion in the flow channel chamber (the modified microdevice of Chang-Yen in view of Gascoyne includes the combination of the magnetic force generation means and the electric field generation means that is situated only on a portion of the bottom surface facing the enlarged portion of the flow channel chamber), the flow channel chamber having the enlarged portion in which a cross-sectional area of the flow channel enlarges from an upstream side toward a downstream side (fig. 9A of Chang-Yen), wherein a height(s) of the flow channel chamber from the inlet to the enlarged portion is lower than the enlarged portion (fig. 9A of Chang-Yen),
	introducing the sample containing the particles into the flow channel chamber from the upstream side of the flow channel chamber [0094]; and
	separating a plurality of types of particles included in the sample (paragraph [0005] of Chang-Yen discloses the magnetic particles are trapped while the non-magnetic particles flow through, which implicitly means that the introduced sample includes a plurality of types of particles; likewise, Gascoyne discloses in paragraph [0086] that different analytes that are magnetically labeled are separated and trapped); and
	wherein in the enlarged portion, the cross-sectional area of the flow channel enlarges upwardly in a vertical direction with respect to a bottom surface of the flow channel chamber (fig. 9A of Chang-Yen), the electric field generation means is disposed on the bottom surface of the flow channel chamber (figs. 4A-4C of Gascoyne), and the number of inlet is one (Chang-Yen discloses only one inlet is used for introducing the sample; Gascoyne discloses one inlet is used for introducing the sample and the buffer solution; therefore, it would have been obvious to modify the device of Chang-Yen to include only one inlet for introducing both the sample and the buffer solution).

Addressing claim 23, Gascoyne discloses the electric field is generated using an electric field generation means (the dielectrophoretic electrodes), which is in direct contact with the sample (figs. 1-2).

Addressing claims 37-38, fig. 9A of Chang-Yen discloses the portion of the bottom surface of the flow channel chamber includes an enlargement change point (point between the end of the portion with constant height and the beginning of the tapered section, which corresponds to the beginning of the enlarged portion) located in front of the enlarged portion.  Fig. 9C shows the number of inlet for introducing the sample is one, which corresponds to the claimed one inlet.  Additionally, Gascoyne discloses one inlet is used for introducing the sample as well as the buffer; therefore, it would have been obvious to modify the device of Chang-Yen to include only one inlet for introducing both the sample and the buffer for the purpose of entrapping and analyzing particles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-8, 14 and 19-38 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the manner discussed in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Applicants argued that Gascoyne and Chang-Yen, whether taken individually or in combination, fail to teach or suggest at least the recited claim feature of “the flow channel chamber is provided with an electric field generation means disposed only on a portion of a bottom surface of the flow channel chamber, the portion of the bottom surface facing the enlarged portion”.  The argument is not persuasive because Chang-Yen discloses that the magnetrodes are disposed only on a portion of a bottom surface of the flow channel chamber, the portion of the bottom surface facing the enlarged portion.  Therefore, when the magnetrodes of Chang-Yen are modified to be in combination with the electrophoretic electrodes of Gascoyne, the electrophoretic electrodes, or the claimed electric field generation means, are disposed only on a portion of a bottom surface of the flow channel chamber, the portion of the bottom surface facing the enlarged portion in the claimed manner.
The Applicants further asserted that the Examiner agreed during the Nov. 10th interview that both Gascoyne and Chang-Yen, when taken individually or in combination, fail to teach or suggest the aforementioned limitation.  The assertion is incorrect because Examiner only agreed to Gascoyne not disclosing the aforementioned limitation since Gascoyne was the primary reference in the 103 rejection.  The Examiner did not state that Chang-Yen does provide basis for arriving at the claimed limitation.  In fact, the Examiner indicated that even if the aforementioned limitation overcomes the teaching of Gascoyne, another rejection could be very easily constructed based on the available references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/22/2021